10

11
I2
13
14
15
16
17
18
19
20
21
22
ad
24
25
26
27
28

 

 

 

Case 3:17-cv-00447-MMD-CBC Document 52 Filed 08/28/19 Page 1 of 3

AARON D. FORD
Attorney General

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775) 684-1159

E-mail: hward@ag.nv.gov

Attorneys for Defendants

Renee Baker, Debra Brooks, Quentin Byrne,
Tara Carpenter, James Cox, Adam Endel,
E.K. McDaniel and William Sandie

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
BRENDAN NASBY,
Case No. 3:17-cv-00447-MMD-CBC

Plaintiff,

Vv. MOTION TO EXTEND THE DEADLINE
TO FILE MOTIONS FOR
STATE OF NEVADA, ex re. NDOC, et al., SUMMARY JUDGMENT
(First Request)
Defendants.

 

Defendants, Renee Baker, Debra Brooks, Quentin Byrne, Tara Carpenter, James Cox, Adam
Endel, E.K. McDaniel and William Sandie, by and through counsel, Aaron D. Ford, Attorney General
of the State of Nevada, and Harry B. Ward, Deputy Attorney General, hereby move to extend the
deadline to file dispositive motions in this matter by forty-five (45) days.

Brendan Nasby (Plaintiff), is a prisoner in the lawful custody of the Nevada Department of
Corrections (NDOC), and has submitted a first amended civil rights complaint (FAC) pursuant to 42
U.S.C. § 1983. (ECF Nos. 1, 3.) Plaintiff has filed a motion for leave to file a second amended
complaint. (ECF. No. 44.) Defendants filed a notice of non-opposition. (ECF No. 45.) Thereafter,
Plaintiff filed an amended complaint. (ECF 49.) This Court has granted Plaintiff's motion to file an
amended complaint (ECF No. 48) and has ordered the Attorney General’s Office to file a Notice by
August 30, 2019, of the names of the defendants for whom it accepts service or the last-known address
of those defendants under seal. (Id.) Defendants must file their answer or other response to the second
amended complaint on or before October 8, 2019. (d.)

1

 
10
11
12
13
14
15
16
17
18
19
20
21
yi)
23
24
25
26
27
28

 

 

Case 3:17-cv-00447-MMD-CBC Document 52 Filed 08/28/19 Page 2 of 3

Federal Rule of Civil Procedure 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court
may, for good cause, extend the time: (A) with or without motion or
notice if the court acts, or if a request is made, before the original
time or its extension expires; or (B) on motion made after the time
has expired if the party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request
for extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D.
282 (W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(1) of the Rule. Creedon v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947). The present deadline to file motions for summary judgment is today,
August 28, 2019. (ECF No. 41 at 3.)

Defendants seek an enlargement of time to file dispositive motions in this matter because: (1)
the Plaintiff has filed a second amended complaint; (2) defendants must file a notice by August 30,
2019, advising the court of the names of the defendants for whom it accepts service or the last-known
address of those defendants under seal; and (3) defendants must file their answer or other response to
the second amended complaint on or before October 8, 2019.

Good cause exists to extend the time to file this motion. This request is made in good faith and
not for the purpose of delay. Defendants respectfully submit that none of the parties will be prejudiced
by the extension of time sought.

If granted, the new deadline to file motions for summary judgment would be Monday, October
7, 2019

DATED this 28th day of August, 2019.

AARON D. FORD
Attorney General

S
By: ae On

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

Attorneys for Defendants

SO ORDERED

AALS
U8. MAGISTRATE@DDGE

DATED:

 

 
 

10

1
12
13
14
15
16
17
18
19
20
21
22
23
24
2
26
27
28

 

 

Case 3:17-cv-00447-MMD-CBC Document 52 Filed 08/28/19 Page 3 of 3

CERTIFICATE OF SERVICE

I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 28th day of August, 2019, I caused to be served a copy of the foregoing, MOTION TO
EXTEND THE DEADLINE TO FILE MOTIONS FOR SUMMARY JUDGMENT (First
Request), by U.S. District Court CM/CFE Electronic Filing to:

Brendan Nasby, #63618

Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
Icclawlibrary@doc.nv.gov

   
   

‘
fi ach; i f) fee
Lagi l Hrh0iMNid

An employee of the
Office of the Attorney General

 
